 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1542 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2010 
Ms. Pingree of Maine submitted the following resolution; which was referred to the Committee on Standards of Official Conduct 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require that Members official websites include congressional earmark requests and video presentations for requests submitted to committees. 
 
 
That clause 17 of rule XXIII of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(c) 
(1)Each Member, Delegate, or Resident Commissioner shall maintain an official website and include on it a comprehensive, sortable, and searchable database comprised of all congressional earmark request for the current fiscal year, and for the budget year including for each such request the name and address of any recipient, the purpose of the earmark, the merits of the earmark, whether it meets applicable eligibility requirements (if any), the amount requested, and, in the case of the Committee on Appropriations, a video presentation by the intended recipient with a link for public comment. 
(2)Each Member, Delegate, or Resident Commissioner may waive the requirement for a video presentation by the intended recipient of a congressional earmark if the Member, Delegate, or Resident Commissioner determines that the video presentation is unnecessary and places that determination on the official website of that Member, Delegate, or Resident Commissioner. . 
 
